DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/9/22 has been entered.
 
Information Disclosure Statement
	Applicant is reminded of their duty that “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.” 35 U.S.C. 1.56. The co-inventors of this application have extensive publication histories that have not been disclosed to the Office. Several of such references have been placed into the record within this and previous office actions by the examiner in the citations in the rejections, pertinent prior art, and references cited.

Response to Arguments
Applicant’s arguments, see remarks and amended claims, filed 5/9/2022, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn. 

Applicant's arguments filed 5/9/22 with respect to the rejection of independent claims 1 and 21 have been fully considered but they are not persuasive.
Applicant alleges confusion as to what constitutes the “3D patient data set,” in Mela. According to claim 1, the 3D patient data set is a medical image of a patient with information regarding the spatial position of one or more fluorescence markers within the body of said patient. As stated in the final rejection of 11/19/2021, Mela discloses 
a storage medium or a data connection with a storage medium storing a 3D data set, in particular a medical image, of a patient, wherein information regarding a spatial position of one or more fluorescence markers within the body of said patient (10) is included in or associated with said 3D patient data set, a visualization tool allowing for augmenting a view or an image of said patient's body with information derived from said 3D patient data set, wherein said visualization tool comprises a camera and a display for displaying images taken with said camera, or glasses (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance). Due to the inter-sensor height disparity between the filtered and unfiltered image sensors (Fig 1C), the NIR fluorescence frames had to be aligned to the color reflectance frames. This was accomplished by measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C)… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information… 3D due to the stereoscopic nature of the goggle imaging system” Image Acquisition; “For this experiment, we demonstrated the feasibility of wirelessly transmitting video from the goggle to another goggle, a smartphone or a computer… A video captured by the goggle detectors could also be transmitted to the remote viewer to be viewed on a mobile device such as a smartphone or a tablet computer (Fig 6B).” Telemedicine). P. 3-4.
Mela discloses that two sets of 3D images are acquired by the visualization tool, anatomical reflectance images and fluorescence images, that are then stored on a smartphone or tablet computer. The anatomical reflectance images represent the 3D position and orientation of the imaged patient. The fluorescence images represent 3D fluorescent calibration targets on the patient’s body that serve as fiducial markers and functional fluorescence that is registered to and overlaid onto the anatomical reflectance images for augmented reality visualization. The spatial position of the fluorescent markers in the patient is captured by the 3D fluorescence images and is known for the fluorescent calibration targets. Thus, Mela discloses the claim feature of a “3D patient data set” as recited in the claim. 
Applicant argues that “Mela fails to derive a spatial relationship between the visualization tool… and the patient’s body… unlike distinctive feature (i).” This contention is not supported by the record. As stated in the final rejection of 11/19/2021, Mela discloses
a computation device adapted to derive a spatial relationship between said visualization tool and the patient's body (“We have developed custom algorithms for real time image acquisition, processing, registration and display. The frames from individual sensors are imported through USB to the computer and synchronized. For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance). Due to the inter-sensor height disparity between the filtered and unfiltered image sensors (Fig 1C), the NIR fluorescence frames had to be aligned to the color reflectance frames. This was accomplished by measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C)… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information… 3D due to the stereoscopic nature of the goggle imaging system” Image Acquisition). P.4-5.
Mela discloses that two sets of 3D images are acquired by the visualization tool, anatomical reflectance images and fluorescence images. The anatomical reflectance images represent the 3D position and orientation of the imaged patient. The fluorescence images represent 3D fluorescent calibration targets on the patient’s body that serve as fiducial markers. To estimate the camera pose for the working distance (and compensate for head movement experienced by the cameras on the worn visualization tool, i.e., goggles) between the visualization tool and the patient’s body these two sets of 3D images (anatomic and fluorescence) are registered to on another resulting in a lookup table and a transformation metric. Thus, Mela discloses performing a 3D/3D registration between the patient’s anatomy and fluorescent fiducial markers to estimate the camera pose to establish the working distance correction between the goggles and the patient to compensate for head movement. Therefore, Mela clearly discloses computing a spatial relationship captured by the lookup table and transformation metric between the visualization tool and the patient’s body.  
For background on camera pose in 2D/3D registration and 3D/3D registration using fiducial markers on the patient’s body, applicant is advised to review the disclosures of Simpfendorfer et al. (e.g. Surgical Navigation Concept), Groch et al.(e.g. 2. Methods), Nicolau et al. (e.g. Registration methods), Liu et al. (e.g. Provision P.11-12), Schaewe et al. (e.g. [0003]), Kim et al. (e.g. [0005]-[0007]), and Browd et al. (e.g. [0029]), and Kumar et al. (e.g. [0031]-[0042]) cited in the pertinent prior art. 

Applicant’s arguments, see remarks and amended claims, filed 5/9/2022, with respect to the rejection(s) of claim 16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mela in further view of Maier-Hein as detailed in infra rejection. In brief, Mela in further view of Maier-Hein teaches various means of depicting navigational and anatomical features projected onto the field of view of the patient’s body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 8, 12, 14, 17, 19, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mela et al. (“Stereoscopic Integrated Imaging Goggles for Multimodal Intraoperative Image Guidance” 2015), hereinafter “Mela.”

Regarding claim 1, Mela discloses a system for fluorescence aided surgery (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract):
a storage medium or a data connection with a storage medium (“The frames from individual sensors are imported through USB to the computer and synchronized.” Image Acquisition; “For this experiment, we demonstrated the feasibility of wirelessly transmitting video from the goggle to another goggle, a smartphone or a computer… A video captured by the goggle detectors could also be transmitted to the remote viewer to be viewed on a mobile device such as a smartphone or a tablet computer (Fig 6B).” Telemedicine) storing a 3D data set (“3D due to the stereoscopic nature of the goggle imaging system” Image Acquisition), in particular a medical image, of a patient (“anatomical information (reflectance)” Image Acquisition), wherein information regarding a spatial position of one or more fluorescence markers within the body of said patient is included in or associated with said 3D patient data set (“The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets. A set of calibration metrics was implemented as a lookup table, with the measured pixel disparity as the input, to provide an accurate registration compensating for lateral head movement… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information.” Image Acquisition), a visualization tool allowing for augmenting a view or an image of said patient's body with information derived from said 3D patient data set (“For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance).” Image Acquisition), wherein said visualization tool comprises a camera (“complementary metal–oxide–semiconductor (CMOS) imaging sensors housed on a printed circuit board (PCB)” Imaging System Instrumentation) and a display for displaying images taken with said camera, or glasses (“For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization.” Image Acquisition, Figure 1)
an apparatus for detecting fluorescence from said one or more fluorescence markers provided in said patient's body (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets.” Image Acquisition; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers), and
a computation device (“The frames from individual sensors are imported through USB to the computer and synchronized” Image Acquisition) adapted to derive a spatial relationship between said visualization tool and the patient's body (“measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C). From this information, a transformation metric, DV, was determined from [Equation 1]… The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets. A set of calibration metrics was implemented as a lookup table, with the measured pixel disparity as the input, to provide an accurate registration compensating for lateral head movement... The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information.” Image Acquisition), based at least in part on 
said detected fluorescence of said one or more markers (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; “The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets.” Image Acquisition; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers),
said information regarding said spatial position of said one or more fluorescence markers within the body of said patient included in or associated with said 3D patient data set (“The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets. A set of calibration metrics was implemented as a lookup table, with the measured pixel disparity as the input, to provide an accurate registration compensating for lateral head movement… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information.” Image Acquisition), a known spatial relationship between the apparatus for detecting fluorescence and said visualization tool (“Due to the inter-sensor height disparity between the filtered and unfiltered image sensors (Fig 1C), the NIR fluorescence frames had to be aligned to the color reflectance frames. This was accomplished by measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C). From this information, a transformation metric, DV, was determined from [Equation 1]” Image Acquisition), and
wherein said computation device is adapted to derive said spatial relationship between said visualization device and the patient's body, based on:
a 3D/3D registration algorithm, in which 3D information (“3D due to the stereoscopic nature of the goggle imaging system” Image Acquisition) of the location of at least one fluorescence marker among said one or more fluorescence markers (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; “The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets.” Image Acquisition; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers) is obtained using said apparatus for detecting fluorescence (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers), and said 3D information is matched with known 3D positions of said one or more fluorescence markers in said 3D patient data set (“The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets. A set of calibration metrics was implemented as a lookup table, with the measured pixel disparity as the input, to provide an accurate registration compensating for lateral head movement… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information.” Image Acquisition).

Regarding claim 2, Mela discloses the one or more fluorescence markers emits NIR light (“We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; “For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance). Due to the inter-sensor height disparity between the filtered and unfiltered image sensors (Fig 1C), the NIR fluorescence frames had to be aligned to the color reflectance frames.” Image Acquisition).

Regarding claim 3, Mela discloses the one or more fluorescence markers are biodegradable (“We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract).

Regarding claim 5, Mela discloses at least one fluorescence marker for placing in the body of the patient to form said one or more fluorescence markers (“We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers).

Regarding claim 8, Mela discloses said at least one fluorescence marker for placing in the body of the patient is included in a liquid for injection to the patient's body (“In this case, 0.02 mL of 500 nM (11 picomoles ICG) of ICG/DMSO solution was injected directly into the skinless chicken breast at depths of 2–3 mm under the surface.” Image-Guided Surgery; “The detected fluorescence from an injection of a serial dilution of ICG/DMSO into 0.5 mm holes cut into the surface of a chicken breast.” Fig2).

Regarding claim 12, Mela discloses said apparatus for detecting fluorescence from said one or more fluorescence markers comprises one or more of a fluorescence imaging camera or fluorescence imaging glasses (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging.” Abstract, Introduction; “complementary metal–oxide–semiconductor (CMOS) imaging sensors housed on a printed circuit board (PCB)” Imaging System Instrumentation; “Prototype Integrated Imaging Goggles” Figure 1; “(C) Photo of 4-sensor setup for simultaneous stereoscopic color reflectance imaging and fluorescence imaging. Top 2 sensors are for reflectance imaging and bottom 2 sensors are for fluorescence imaging.” Figure 1).

Regarding claim 14, Mela discloses said apparatus for detecting fluorescence comprises two cameras placed at a distance for obtaining stereo data (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging.” Abstract, Introduction; “(C) Photo of 4-sensor setup for simultaneous stereoscopic color reflectance imaging and fluorescence imaging. Top 2 sensors are for reflectance imaging and bottom 2 sensors are for fluorescence imaging.” Fig 1.).

Regarding claim 17, Mela discloses said system is further adapted for correcting or improving an optical or medical image taken during surgery based on information derived from said 3D patient data set (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; “The goggle can be integrated with non-optical imaging modalities such as ultrasound, providing multimodal image guidance to the surgeon and mitigating the optical imaging limitation of penetration depth.” Introduction; “The ultrasound images provide information complementary to fluorescence images. The depth penetration of ultrasound imaging is also desirable for deeper tissue assessment, reported by the surgeon.” Image-Guided Surgeries; “The benefit of ultrasound incorporation is to provide complementary information and further improve visualization of depth information, beyond the depth penetration of optical imaging. Depending on the frequency of the ultrasound transducer, the typical maximum depth penetration through soft tissues is approximately 20 cm for deep region scanning (3–5 MHz) between 5 cm (1 MHz) and 2.5 cm (3 MHz) [40]. Depth penetration of light from infrared fluorophores can vary depending on the dye concentration, detector sensitivity, process of detection, working distance and illumination intensity. Typical reports on maximum penetration depth range is approximately 2 cm, depending on the tissue types [41–42]. Ultrasound complements the surface-weighted functional information provided by fluorescence with additional structural information at various depths through the tissue.” Discussion).

Regarding claim 19, Mela discloses to identify certain locations viewed in the actual patient by means of the visualization tool and to associate these locations with the corresponding location in the 3D patient data set (“measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C). From this information, a transformation metric, DV, was determined from [Equation 1]… The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets. A set of calibration metrics was implemented as a lookup table, with the measured pixel disparity as the input, to provide an accurate registration compensating for lateral head movement... The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information.” Image Acquisition).

Regarding claim 21, Mela discloses a method of augmenting a view or an image of a patient's body (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract), comprising the steps of:
providing a 3D data set (“3D due to the stereoscopic nature of the goggle imaging system” Image Acquisition), in particular a medical image, of the patient (“anatomical information (reflectance)” Image Acquisition), wherein information regarding a spatial position of one or more fluorescence markers within the body of the patient is included in or associated with said 3D patient data set (“The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets. A set of calibration metrics was implemented as a lookup table, with the measured pixel disparity as the input, to provide an accurate registration compensating for lateral head movement… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information.” Image Acquisition),
detecting fluorescence from said one or more fluorescence markers provided in the patient's body (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets.” Image Acquisition; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers),
computing a spatial relationship between a visualization tool and the patient's body (“measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C). From this information, a transformation metric, DV, was determined from [Equation 1]… The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets. A set of calibration metrics was implemented as a lookup table, with the measured pixel disparity as the input, to provide an accurate registration compensating for lateral head movement... The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information.” Image Acquisition), at least in part based on 
said detected fluorescence of said one or more markers (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; “The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets.” Image Acquisition; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers),
said information regarding said spatial position of said one or more fluorescence markers within the body of said patient included in or associated with said 3D patient data set (“The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets. A set of calibration metrics was implemented as a lookup table, with the measured pixel disparity as the input, to provide an accurate registration compensating for lateral head movement… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information.” Image Acquisition), and a known spatial relationship between the apparatus for detecting fluorescence and said visualization tool (“Due to the inter-sensor height disparity between the filtered and unfiltered image sensors (Fig 1C), the NIR fluorescence frames had to be aligned to the color reflectance frames. This was accomplished by measuring the vertical inter-sensor distance Lv (25 mm) from the center of sensors as well as the horizontal inter-sensor distance Lh (60 mm) (Fig 1C). From this information, a transformation metric, DV, was determined from [Equation 1]” Image Acquisition), and
wherein said step of computing said spatial relationship between said visualization device and the patient's body, involves:
a 3D/3D registration algorithm, in which 3D information (“3D due to the stereoscopic nature of the goggle imaging system” Image Acquisition) of the location of at least one fluorescence marker among said one or more fluorescence markers (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; “The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets.” Image Acquisition; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers) is obtained using said apparatus for detecting fluorescence (“stereoscopic wearable multimodal intraoperative imaging and display systems entitled Integrated Imaging Goggles for guiding surgeries. The prototype systems offer real time stereoscopic fluorescence imaging and color reflectance imaging capacity, along with in vivo handheld microscopy and ultrasound imaging… We have found that the system can detect fluorescent targets with as low as 60 nM indocyanine green and can resolve structures down to 0.25 mm with large FOV stereoscopic imaging.” Abstract; see also System Characterization and Image-Guided Surgery in Chicken Ex Vivo for discussion of implantation or injection of fluorescent markers), and said 3D information is matched with known 3D positions of said one or more fluorescence markers in said 3D patient data set (“The calibration correction metrics, corresponding to measurable pixel disparities, were manually determined to form a lookup table using fluorescent calibration targets serving as fiducial markers for a given range of working distances (20–40 cm). The points used to calculate DH were the peak fluorescence points from the calibration targets. A set of calibration metrics was implemented as a lookup table, with the measured pixel disparity as the input, to provide an accurate registration compensating for lateral head movement… The fluorescence frames were then transformed by the calculated transformation metric DV so that, after calibration, the fluorescence image representing functional information was aligned to the corresponding color reflectance image representing anatomical information.” Image Acquisition), and
augmenting the view or the image of the patient's body with information derived from said 3D patient data set using said visualization tool (“For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization. In this way, the functional information (fluorescence) was overlaid onto the anatomical information (reflectance).” Image Acquisition), wherein said visualization tool comprises a camera (“complementary metal–oxide–semiconductor (CMOS) imaging sensors housed on a printed circuit board (PCB)” Imaging System Instrumentation) and a display for displaying images taken with said camera, or glasses (“For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization.” Image Acquisition, Figure 1).

Regarding claim 22, Mela discloses said step of augmenting the view or the image of the patient's body with information derived from said 3D patient data set comprises one or more of
displaying said information derived from said 3D patient data set together with a camera image of the patient's body on a display (“For this experiment, we demonstrated the feasibility of wirelessly transmitting video from the goggle to another goggle, a smartphone or a computer… A video captured by the goggle detectors could also be transmitted to the remote viewer to be viewed on a mobile device such as a smartphone or a tablet computer (Fig 6B).” Telemedicine), or
projecting said information derived from said 3D patient data set onto glasses worn by the surgeon (“For the 4-sensor setup, the color reflectance and NIR fluorescence images were merged to create composite images and sent to the wearable stereoscopic display for visualization.” Image Acquisition, Figure 1).

Regarding claim 24, Mela discloses said step of augmenting the view or image of said patient's body with one or more of
structures which are covered by tissue, or markers that are covered with tissue of a thickness that prevents detection of the fluorescence light by means of the fluorescence detection apparatus (“The goggle can be integrated with non-optical imaging modalities such as ultrasound, providing multimodal image guidance to the surgeon and mitigating the optical imaging limitation of penetration depth.” Introduction; “The ultrasound images provide information complementary to fluorescence images. The depth penetration of ultrasound imaging is also desirable for deeper tissue assessment, reported by the surgeon.” Image-Guided Surgeries; “The benefit of ultrasound incorporation is to provide complementary information and further improve visualization of depth information, beyond the depth penetration of optical imaging. Depending on the frequency of the ultrasound transducer, the typical maximum depth penetration through soft tissues is approximately 20 cm for deep region scanning (3–5 MHz) between 5 cm (1 MHz) and 2.5 cm (3 MHz) [40]. Depth penetration of light from infrared fluorophores can vary depending on the dye concentration, detector sensitivity, process of detection, working distance and illumination intensity. Typical reports on maximum penetration depth range is approximately 2 cm, depending on the tissue types [41–42]. Ultrasound complements the surface-weighted functional information provided by fluorescence with additional structural information at various depths through the tissue.” Discussion).

Regarding claim 25, see the rejection of claim 1 above for the relevant disclosure and teachings of the system for fluorescence aided surgery according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mela as applied to claim 5 above, and further in view of Liu et al. (“Optical probes and the applications in multimodality imaging” 2011), hereinafter “Liu 2011.”

Regarding claim 6, Mela may not explictly disclose at least one fluorescence marker for placing in the body of the patient further includes a contrast agent or radioactive tracer for medical imaging.
However, in the same field of endeavor of multimodal imaging, Liu 2011 teaches at least one fluorescence marker for placing in the body of the patient further includes a contrast agent or radioactive tracer for medical imaging (“In general, fluorescence imaging units can be organic dyes or inorganic nanoparticles such as QDs for multimodal imaging. MR imaging units can be gadolinium chelates, functionalized QDs or iron oxide nanoparticles. The nuclear imaging units can be PET tracers and radionuclide chelates. The combination of these units result in an multimodal probes. Examples of optical-MRI and optical-nuclear multimodal probes are listed in Table 2,” 3. Fluorophore-based multimodal probes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluorescent markers disclosed by Mela with the dual labeled fluorescent markers as taught by Liu 2011 to achieve the predictable result of allowing “characterize[ation of] molecular targets by the activatable optical probes and study the distributions and dynamics of the targeting molecules quantitatively by nuclear probes.” (3. Fluorophore-based multimodal probes).

Regarding claim 7, Mela may not explictly disclose said at least one fluorescence marker for placing in the body of the patient further comprises a ligand or binding motive for selectively binding to target cells, wherein said ligand or binding motive is preferably selected from the group consisting of peptide, protein, biopolymer, synthetic polymer, anti-gene, anti-body, microorganism, virus, receptor, enzyme, hormone, chemical compound, toxin, surface modifier and combinations thereof.
However, in the same field of endeavor of multimodal imaging, Liu 2015 teaches said at least one fluorescence marker for placing in the body of the patient further comprises a ligand or binding motive for selectively binding to target cells, wherein said ligand or binding motive is preferably selected from the group consisting of peptide, protein, biopolymer, synthetic polymer, anti-gene, anti-body, microorganism, virus, receptor, enzyme, hormone, chemical compound, toxin, surface modifier and combinations thereof (“Many probes also contain a targeting unit, usually a peptide, antibody or targetable ligand.” 3. Fluorophore-based multimodal probes, Table 2.; “For example, HSV1-tk, somatostatin type 2 receptor and sodium-iodide symporter can be used for SPECT. HSV1-tk and dopamine type 2 receptor can be used for PET, and transferrin receptor can be used for MRI. The reporter genes commonly used in multimodal probes are listed in Table 3.” 4. Reporter gene-based multimodal probes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluorescent markers disclosed by Mela with the dual labeled fluorescent markers as taught by Liu 2011 to achieve the predictable result of allowing “characterize[ation of] molecular targets by the activatable optical probes and study the distributions and dynamics of the targeting molecules quantitatively by nuclear probes.” (3. Fluorophore-based multimodal probes).

Regarding claim 10, Mela may not explictly disclose said at least one fluorescence marker for placing on the body of the patient comprises nanoparticles comprising a compound of said medical imaging contrast agent or radioactive tracer and a fluorescent dye.
However, in the same field of endeavor of multimodal imaging, Liu 2015 teaches said at least one fluorescence marker for placing on the body of the patient comprises nanoparticles comprising a compound of said medical imaging contrast agent or radioactive tracer and a fluorescent dye (“In general, fluorescence imaging units can be organic dyes or inorganic nanoparticles such as QDs for multimodal imaging. MR imaging units can be gadolinium chelates, functionalized QDs or iron oxide nanoparticles. The nuclear imaging units can be PET tracers and radionuclide chelates. The combination of these units result in an multimodal probes. Examples of optical-MRI and optical-nuclear multimodal probes are listed in Table 2,” 3. Fluorophore-based multimodal probes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluorescent markers disclosed by Mela with the dual labeled fluorescent markers as taught by Liu 2011 to achieve the predictable result of allowing “characterize[ation of] molecular targets by the activatable optical probes and study the distributions and dynamics of the targeting molecules quantitatively by nuclear probes.” (3. Fluorophore-based multimodal probes).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mela as applied to claim 5 above, and further in view of Voegele (U.S. Pub. No. 2009/0217932), hereinafter “Voegele.”

Regarding claim 9, Mela may not explictly disclose said at least one fluorescence marker for placing on the body of the patient is provided with a biodegradable adhesive agent or binder.
However, in the same field of endeavor of fluorescence imaging, Voegele teaches said at least one fluorescence marker for placing on the body of the patient is provided with a biodegradable adhesive agent or binder (“adherence to… or bonding to tissue” Voegele, [0034]), in particular a biodegradable adhesive agent or binder (“bioabsorption” Voegele, [0034], [0051]-[0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mela’s disclosure of a fluorescent marker with Voegele’s teaching of a fluorescent fiducial bonded to tissue and absorbed by the body as Voegele explictly states that providing fixation and absorption of the fiducial allows “the marker [to] remain proximate to the tissue growth 18 and accurately mark the location of the tissue growth 18” (Voegele, [0051]).

Regarding claim 11, Mela may not explictly disclose a double barrel syringe, one barrel including said at least one fluorescence marker and one barrel including said adhesive.
However, in the same field of endeavor, Voegele teaches a double barrel syringe, one barrel including said at least one fluorescence marker and one barrel including said adhesive (“a double-chamber or dual-chamber syringe 34 having first and second chambers 38, 42… visually and tactilely marking components are configured to be disposed in separate chambers (or barrels, discussed below) and react with one another when mixed or where two chemicals are configured to react with one another to form a substantially solid mass that can be visually and tactilely located” Voegele, [0039], “adherence to… or bonding to tissue” Voegele, [0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mela or Liu’s disclosure of a fluorescent marker with Voegele’s teaching of a double-barreled syringe to deliver a fluorescent fiducial solution and tactical fixing material as Voegele explictly states that providing fixation of the fiducial allows “the marker [to] remain proximate to the tissue growth 18 and accurately mark the location of the tissue growth 18” (Voegele, [0051]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mela in further view of Voegele as applied to claim 11 above, and further in view of Maier-Hein et al. (“Optical techniques for 3D surface reconstruction in computer-assisted laparoscopic surgery” 2013), hereinafter “Maier-Hein.”

Regarding claim 15, Mela may not explictly disclose said apparatus for detecting fluorescence is adapted to analyze shadows and/or motions and to derive 3D positions of the fluorescence markers therefrom, or to measure 3D positions of the fluorescence markers based on time of flight measurements.
However, in the same field of endeavor of fluorescence imaging, Maier-Hein teaches said apparatus for detecting fluorescence is adapted to analyze shadows (“Shape-from-shading” Maier-Hein, 3. Monocular shape-from-X) and/or motions (“Shape-from-motion” Maier-Hein, 3. Monocular shape-from-X) and to derive 3D positions of the fluorescence markers therefrom (“Optical techniques for 3D surface reconstruction… [p]assive methods include monocular Shape-from-X (SfX)” Maier-Hein, 1. Introduction), or to measure 3D positions of the fluorescence markers based on time of flight measurements (“Optical techniques for 3D surface reconstruction… active methods are based on… Time-of-Flight (ToF)” Maier-Hein, 1. Introduction; Maier-Hein, 6. Time-of-Flight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mela’s disclosure of detecting fluorescence and depth with Maier-Hein’s teaching of various depth determining techniques as these various “optical techniques are an increasingly attractive approach for in vivo 3D reconstruction of the soft-tissue surface geometry” (Maier-Hein, Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mela as applied to claim 1 above, and further in view of Maier-Hein.

 Regarding claim 16, Mela discloses said system is further adapted for augmenting the view or image of said patient's body with one or more of
structures which are covered by tissue, or markers that are covered with tissue of a thickness that prevents detection of the fluorescence light by means of the fluorescence detection apparatus (“The goggle can be integrated with non-optical imaging modalities such as ultrasound, providing multimodal image guidance to the surgeon and mitigating the optical imaging limitation of penetration depth.” Introduction; “The ultrasound images provide information complementary to fluorescence images. The depth penetration of ultrasound imaging is also desirable for deeper tissue assessment, reported by the surgeon.” Image-Guided Surgeries; “The benefit of ultrasound incorporation is to provide complementary information and further improve visualization of depth information, beyond the depth penetration of optical imaging. Depending on the frequency of the ultrasound transducer, the typical maximum depth penetration through soft tissues is approximately 20 cm for deep region scanning (3–5 MHz) between 5 cm (1 MHz) and 2.5 cm (3 MHz) [40]. Depth penetration of light from infrared fluorophores can vary depending on the dye concentration, detector sensitivity, process of detection, working distance and illumination intensity. Typical reports on maximum penetration depth range is approximately 2 cm, depending on the tissue types [41–42]. Ultrasound complements the surface-weighted functional information provided by fluorescence with additional structural information at various depths through the tissue.” Discussion).
However, Mela may not explictly disclose augmenting the view or image of said patient’s body by projecting one or more of the following into said view or image of said patient’s body.
However, in the same field of endeavor of fluorescence imaging, Maier-Hein teaches augmenting the view or image of said patient’s body by projecting one or more of the following into said view or image of said patient’s body (“A different enhancement is the use of 3D reconstruction to allow visual aids to be inserted into the FoV much alike to modern media sports reporting and commentary… With temporal tracking in 3D it is also potentially possible to synthesize a view of the operating field that stabilizes particular points of interest on the tissue surface” 7.1 View Enhancement and Figure 7; “In CAS, visual assistance to the physician is typically provided by displaying the spatial relationship between anatomical structures and medical instruments, located, for example, by a tracking system. The term registration refers to the alignment of pre-operative patient-specific models to intra-operatively acquired data. It may be used to augment the surgeon’s view by visualization of structures below the tissue surface (Nicolau et al., 2011) (cf. Fig. 8)…” 7.2 Intra-operative registration for augmented reality guidance and Figure 8; “Optical reconstruction and motion tracking in 3D using white light has been shown to be a promising approach to aligning the multispectral data for specific points on the tissue (Clancy et al., 2010, Clancy et al., 2012).” 7.3 Biophotonics; “The use of endogenous or exogenous fluorescence can be used to provide additional anatomic information to the surgeon regarding critical structures to avoid, or pathologic anatomy to remove.” Figure 9): target structures, which have been previously marked in the 3D patient data set (“A different enhancement is the use of 3D reconstruction to allow visual aids to be inserted into the FoV much alike to modern media sports reporting and commentary… The positioning of these visual annotations within the surgical FoV when observed with stereoscopic displays such as the da Vinci® console requires 3D information from the surgical site to ensure that the projected overlay markers within the stereoscopic display align correctly and appear at the right depth to the surgeon. With temporal tracking in 3D it is also potentially possible to synthesize a view of the operating field that stabilizes particular points of interest on the tissue surface.” 7.1 View enhancement; “the coronary artery has been outlined” Figure 7; “critical structures” Figure 8; “the use of endogenous or exogenous fluorescence can be used to provide additional anatomic information to the surgeon regarding critical structures to avoid, or pathologic anatomy to remove” Figure 9), structures at risk, which are to be saved from injuries (“critical structures” Figure 8; “the use of endogenous or exogenous fluorescence can be used to provide additional anatomic information to the surgeon regarding critical structures to avoid, or pathologic anatomy to remove” Figure 9), landmarks assisting the surgeon in orientation (“It allows the exploration of complex anatomical structures by providing 3D textured models of the anatomy based on a sequence of endoscopic images, as shown in Fig. 6. This method has recently been extended to allow full 3D mapping of the extended view (Totz et al., 2012), which can both enhance the appearance of the enlarged image and support orientation correction schemes in flexible endoscopic systems for reaching difficult anatomical sites (Warren et al., 2012)… A different enhancement is the use of 3D reconstruction to allow visual aids to be inserted into the FoV much alike to modern media sports reporting and commentary. Real-time annotation over the MIS video of the surgical site can support both surgical training as well as intra-operative guidance (Ali et al., 2008).. An important application of telestration technology is the positioning of visual guides for training in the skills suite and mentoring purposes in the operating room…” 7.1. View Enhancement and Figure 7), and structures which are covered by tissue (“The term registration refers to the alignment of pre-operative patient-specific models to intra-operatively acquired data. It may be used to augment the surgeon’s view by visualization of structures below the tissue surface (Nicolau et al., 2011) (cf. Fig. 8).” 7.2. Intra-operative registration for augmented reality guidance and Figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mela’s disclosure of augmenting the view of the patient’s body to show structures beneath the surface of tissue with Maier-Hein’s teaching of augmenting the view of the patient’s body by projecting into the view of the patient’s body anatomical targets, critical structures, anatomical landmarks, and structures covered with tissue to achieve the predictable result of improving the ease of navigation by surgeons and other operators in visualizing important features and orienting surgical devices within the patient (“Real-time annotation over the MIS video of the surgical site can support both surgical training as well as intra-operative guidance (Ali et al., 2008).” 7.1 View enhancement; “In CAS, visual assistance to the physician is typically provided by displaying the spatial relationship between anatomical structures and medical instruments, located, for example, by a tracking system.” 7.2 Intra-operative registration for augmented reality guidance; “provide additional anatomic information to the surgeon” Figure 9).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mela as applied to claim 17 or 19 above, and further in view of Seigel et al. (U.S. Pub. No. 2017/0017069), hereinafter “Seigel.”

Regarding claim 18, Mela may not explictly teach said information derived from said 3D patient data set includes one or both of absorption properties or tissue composition information, and wherein this information is used for accounting for absorption of fluorescence light and/or improving multispectral images.
However, in the same field of endeavor of fluorescence imaging, Siegel teaches said information derived from said 3D patient data set includes one or both of absorption properties or tissue composition information, and wherein this information is used for accounting for absorption of fluorescence light and/or improving multispectral images (“The wavelength of this "in-band" light 124A can be chosen, in one implementation of the invention, to coincide with an absorption band of the tissue (the 960 nm or 1400 nm water absorption bands, for example) to intentionally reduce the absorption depth in tissue to more closely approximate the shallow optical extinction behavior of visible light. Moreover, in comparison with the visible light 120A, the wavelength of the in-band light 124A can instead be chosen to penetrate deeper into the object 11, revealing features below the object surface and perceived in reflectance of light. Also, with time-division multiplexing between two or more in-band source wavelengths, a pseudo-color image can be created which is more visually informative than the monochrome image provided by a single in-band source wavelength. Such use of an "in-band" light source 124 (to create an intuitive reflectance image of the object that mimics the objects appearance in the visible portion of the optical spectrum as perceived by an eye and/or to reveal subsurface targets), in combination with the high-quality spatial registration afforded by the use of a single optical camera 138, greatly enhances the fidelity and registration of the processed data product (superimposed tumor visualization) with minimal computational burden. With the use of an embodiment of this system, for example, the user is enabled to view a real-time display showing highlighted tumor locations superimposed on a visually intuitive "visible-like" reflectance-mode image of the surgical field, even as resection of those tumors is being performed.” [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have improved Mela’s known device for fluorescence imaging by applying Siegel’s known technique of selecting wavelengths of light sources with respect to the absorption properties and composition of tissue achieves the predictable result of improving the ease of use of the device by providing an intuitive display of depth-wise spatial data in conjunction with transverse spatial data to the user. 

Regarding claim 20, Mela may not explictly teach a user interface allowing a user to input information associated with said corresponding locations into said 3D patient data set.
However, in the same field of endeavor of fluorescence imaging, Siegel teaches a user interface allowing a user to input information associated with said corresponding locations into said 3D patient data set (“a user adjustable dynamic range display” [0016]; “user-specified target size ranges as measured along the camera image plane at focus depth.” [0023]; “an overlay 332, indicated with image areas 332 of chosen color, is added as a result of operation of the auto-detection modality 330A as defined by the user. This is achieved, in practice, by activating, 1, the "Auto Detect" feature of the embodiment of the invention followed by a change of the color of the overlay data, 2, if so desired.” [0074]; “in response to a user-input to activate 1 of a "Depth" activator 350 of the interface 300 (see FIG. 3A) as well as the selection of a data set representing either visible image of the target or/and an image acquired in light of the laser source, 2, the computer-processor of the embodiment of the invention displays an additional GUI window (that is user-adjustable with respect to the several operational image parameters such as, for example, zoom, aspect and/or rotation angles) to form an surface contour 354 representing an estimated depth map of the imaged target.” [0079]; See also [0067]-[0080] demonstrating various user inputs and their effects on the 3D or 2D display of fluorescence targets).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have improved Mela’s known device for fluorescence imaging by applying Siegel’s known user interface device allowing a user to input information associated with the display of the locations of the fluorescent targets to achieve the predictable result of improving the ease of use of the visual display by allowing the user to highlight the most relevant fluorescent targets for viewing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mueller et al. (“Robust and efficient fiducial tracking for augmented reality in HD-laparoscopic video streams” 2012) discloses a system for fluorescence aided surgery (Abstract):
	a storage medium or a data connection with a storage medium storing a 3D data set, in particular a medical image, of a patient, wherein information regarding a spatial position of one or more fiducial markers within the body of said patient is included in or associated with 3D patient data set (Abstract, 1. Introduction, 2. Methods),
	a visualization tool allowing for augmenting a view or an image of said patient’s body with information derived from said 3D patient data set, wherein said visualization tool comprises a camera and a display for displaying images taken with said camera (Abstract, 1. Introduction, 2. Methods),
	an apparatus for detecting said one or more fiducial markers provided in said body (Abstract), and
	a computation device adapted to derive a spatial relationship between said visualization tool and the patient’s body (Abstract, 1. Introduction, 2. Methods), based at least in part on
	said detected one or more fiducial markers (2. Methods),
	said information regarding said spatial position of said one or more fiducial markers within the body of said patient included in or associated with said 3D patient data set (Abstract, 1. Introduction, 2. Methods), and
	a known spatial relationship between the apparatus for detecting fiducial markers and said visualization tool (Abstract, 1. Introduction, 2. Methods), 
wherein said computation device is adapted to derive said spatial relationship between said visualization device and the patient's body, based on a 2D/3D registration algorithm, in which a 2-D image of at least one fiducial marker among said one or more fiducial markers is correlated with known 3D positions of said one or more fiducial markers in said 3D patient data set(Abstract, 1. Introduction, 2. Methods).

Simpfendorfer et al. (“Augmented Reality Visualization During Laparoscopic Radical Prostatectomy” 2011) discloses a system for fiducial marker aided surgery (Abstract):
a storage medium or a data connection with a storage medium storing a 3D data set, in particular a medical image, of a patient, wherein information regarding a spatial position of one or more fiducial markers within the body of said patient is included in or associated with said 3D patient data set (Abstract, Introduction, Surgical setup),
a visualization tool allowing for augmenting a view or an image of said patient's body with information derived from said 3D patient data set, wherein said visualization tool comprises a camera and a display for displaying images taken with said camera (Abstract, Surgical setup),
an apparatus for detecting said one or more fiducial markers provided in said patient's body (Abstract), and
a computation device adapted to derive a spatial relationship between said visualization tool and the patient's body (Abstract; Surgical navigation concept, Surgical setup), based at least in part on 
said detected one or more fiducial markers (Surgical navigation concept),
said information regarding said spatial position of said one or more fiducial markers within the body of said patient included in or associated with said 3D patient data set, and a known spatial relationship between the apparatus for detecting fiducial markers and said visualization tool, wherein said computation device is adapted to derive said spatial relationship between said visualization device and the patient's body, based on a 2D/3D registration algorithm, in which a 2-D image of at least one fiducial marker among said one or more fiducial markers is correlated with known 3D positions of said one or more fiducial markers in said 3D patient data set (Abstract, Materials and Methods, Surgical navigation concept).

Liu et al. (U.S. Pub. No. 2018/0270474, incorporating fully by reference U.S. Provisional 62,112,993) discloses a system for fluorescence aided surgery (“The proposed system is advantageous because to enable concurrent topology scanning and NIR fluorescence imaging, shortening the total imaging time. The NIR sensor is responsible for capturing fluorescence information and provide real time 2D fluorescence guidance during the procedure, while the color sensor captures the 30 topology and color reflectance.” Provisional, P. 19)
a storage medium or a data connection with a storage medium storing a 3D data set, in particular a medical image, of a patient, wherein information regarding a spatial position of one or more fluorescence markers within the body of said patient is included in or associated with said 3D patient data set (“The proposed system is advantageous because to enable concurrent topology scanning and NIR fluorescence imaging, shortening the total imaging time. The NIR sensor is responsible for capturing fluorescence information and provide real time 2D fluorescence guidance during the procedure, while the color sensor captures the 30 topology and color reflectance… The control module will integrate the various components together and ensure synchronization. We will use a compact digital processing unit composed of a FPGA board with together with a laptop computer. The FPGA will be programmed in Verilog language and will utilize the parallel processing capabilities of the FPGA to implement real-time imaging and displaying of the results on the computer monitor. The FPGA board will receive data from the two CMOS image sensors which will be transmitted via Camera-Link data bus. The laptop computer will receive the image from the FPGA board for storage, processing and display, and directly control the structured light illumination from the digital projector.“ Provisional, P. 19; see also Provisional, P. 11-13 disclosing imaging of indocyanine green markers),
a visualization tool allowing for augmenting a view or an image of said patient's body with information derived from said 3D patient data set, wherein said visualization tool comprises a camera and a display for displaying images taken with said camera (“The display module comprises of 2D display, 3D display, head-mounted display and projector.“ Provisional, P.4; “The laptop computer will receive the image from the FPGA board for storage, processing and display, and directly control the structured light illumination from the digital projector.“ Provisional, P. 19),
an apparatus for detecting fluorescence from said one or more fluorescence markers provided in said patient's body (“The proposed system is advantageous because to enable concurrent topology scanning and NIR fluorescence imaging, shortening the total imaging time. The NIR sensor is responsible for capturing fluorescence information and provide real time 2D fluorescence guidance during the procedure, while the color sensor captures the 30 topology and color reflectance.” Provisional, P. 19; see also Provisional, P. 11-13 disclosing imaging of indocyanine green markers), and
a computation device adapted to derive a spatial relationship between said visualization tool and the patient's body (“2. Surface topology with florescence imaging capability… Simultaneously get topology and fluorescence information; topology and fluorescence information are perfectly coregistered; 3D point cloud of shape and fluorescence value is generated that can be readily registered to preoperative imaging data (such as CT or MRI); Surface 3D profile tracks tissue deformation, and provide for surface-based registration” Provisional P. 6-7; “3D surface topology with fluorescence imaging is able to acquire a scalar value associated with each point on the surface. This is the so called point clouds expressed as (Pi = (xi, yi, Zi, Ii); i = 1.2.3 ..... N), where Ii represents the fluorescence imaging value at the ith surface point in the data set. Similarly, if both color reflectance is also captured and integrated with fluorescence and topology, the point clouds are (Pi = (xi, yi, zi, Ii, Ri, Gi, Bi ); i = 1.2.3 ..... N), where vector (Ri, Gi, Bi) represents the red, green, and blue color components. If multiple channels of fluorescence are captured along with color reflectance, the point clouds become (Pi = (xi, yi, zi, Ii, Fi, Ri, Gi, Bi ); i = 1.2.3 ..... N), where Ii represent the fluorescence channel 1, Fi represents fluorescence channel 2 with a different wavelength. In one embodiment, active illumination of the scene with spatially varying intensity pattern may be used. For instance, the structured illumination may be generated by a digital projector or a light source modulated by a spatial light modulator. the structured illumination can be either 2D or 3D. The relationship between the camera capturing topology, the projector, and an object surface point can be expressed by the triangulation equation, similar to that of commercially available 3D scanners.” Provisional P. 11; “The camera and projector may be calibrated to establish the relationship between depth and the spatial location of a pixel on the image captured by the camera. The projector can be calibrated for both intensity and geometry, using targets such as checkerboard pattern or array of dots.” Provisional P. 12), based at least in part on 
said detected fluorescence of said one or more markers, said information regarding said spatial position of said one or more fluorescence markers within the body of said patient included in or associated with said 3D patient data set, and a known spatial relationship between the apparatus for detecting fluorescence and said visualization tool (“2. Surface topology with florescence imaging capability… Simultaneously get topology and fluorescence information; topology and fluorescence information are perfectly coregistered; 3D point cloud of shape and fluorescence value is generated that can be readily registered to preoperative imaging data (such as CT or MRI); Surface 3D profile tracks tissue deformation, and provide for surface-based registration” Provisional P. 6-7; “3D surface topology with fluorescence imaging is able to acquire a scalar value associated with each point on the surface. This is the so called point clouds expressed as (Pi = (xi, yi, Zi, Ii); i = 1.2.3 ..... N), where Ii represents the fluorescence imaging value at the ith surface point in the data set. Similarly, if both color reflectance is also captured and integrated with fluorescence and topology, the point clouds are (Pi = (xi, yi, zi, Ii, Ri, Gi, Bi ); i = 1.2.3 ..... N), where vector (Ri, Gi, Bi) represents the red, green, and blue color components. If multiple channels of fluorescence are captured along with color reflectance, the point clouds become (Pi = (xi, yi, zi, Ii, Fi, Ri, Gi, Bi ); i = 1.2.3 ..... N), where Ii represent the fluorescence channel 1, Fi represents fluorescence channel 2 with a different wavelength. In one embodiment, active illumination of the scene with spatially varying intensity pattern may be used. For instance, the structured illumination may be generated by a digital projector or a light source modulated by a spatial light modulator. The structured illumination can be either 2D or 3D. The relationship between the camera capturing topology, the projector, and an object surface point can be expressed by the triangulation equation, similar to that of commercially available 3D scanners.” Provisional P. 11; “The camera and projector may be calibrated to establish the relationship between depth and the spatial location of a pixel on the image captured by the camera. The projector can be calibrated for both intensity and geometry, using targets such as checkerboard pattern or array of dots.” Provisional P. 12),
wherein said computation device is adapted to derive said spatial relationship between said visualization device and the patient's body, based on a 2D/3D registration algorithm, in which a 2-D image of at least one fluorescence marker among said one or more fluorescence markers is correlated with known 3D positions of said one or more fluorescence markers in said 3D patient data set (“2. Surface topology with florescence imaging capability… Simultaneously get topology and fluorescence information; topology and fluorescence information are perfectly coregistered; 3D point cloud of shape and fluorescence value is generated that can be readily registered to preoperative imaging data (such as CT or MRI); Surface 3D profile tracks tissue deformation, and provide for surface-based registration” Provisional P. 6-7; “3D surface topology with fluorescence imaging is able to acquire a scalar value associated with each point on the surface. This is the so called point clouds expressed as (Pi = (xi, yi, Zi, Ii); i = 1.2.3 ..... N), where Ii represents the fluorescence imaging value at the ith surface point in the data set. Similarly, if both color reflectance is also captured and integrated with fluorescence and topology, the point clouds are (Pi = (xi, yi, zi, Ii, Ri, Gi, Bi ); i = 1.2.3 ..... N), where vector (Ri, Gi, Bi) represents the red, green, and blue color components. If multiple channels of fluorescence are captured along with color reflectance, the point clouds become (Pi = (xi, yi, zi, Ii, Fi, Ri, Gi, Bi ); i = 1.2.3 ..... N), where Ii represent the fluorescence channel 1, Fi represents fluorescence channel 2 with a different wavelength. In one embodiment, active illumination of the scene with spatially varying intensity pattern may be used. For instance, the structured illumination may be generated by a digital projector or a light source modulated by a spatial light modulator. The structured illumination can be either 2D or 3D. The relationship between the camera capturing topology, the projector, and an object surface point can be expressed by the triangulation equation, similar to that of commercially available 3D scanners.” Provisional P. 11; “The camera and projector may be calibrated to establish the relationship between depth and the spatial location of a pixel on the image captured by the camera. The projector can be calibrated for both intensity and geometry, using targets such as checkerboard pattern or array of dots.” Provisional P. 12).

Kumar et al. (U.S. Pub. No. 2014/0253684), Barral et al. (U.S. Patent No. 10,639,104), Schaewe et al. (U.S. Pub. No. 2018/0078316), Kim et al. (U.S. Pub. No. 2018/0042692), and Browd et al. (U.S. Pub. No. 2017/0099479) disclose a system and method for fluorescence aided surgery and augmented reality display comprising acquisition of 2D and/or 3D data using multimodality imaging including fluorescence imaging and optical imaging, registering and calculating the camera pose for a head mounted semi-transparent display using fluorescent fiducial markers embedded in the patient, and augmenting the optical view of the patient’s body using fluorescence imaging. 
Achilefu et al. (U.S. Pub. No. 2014/0340287), Esterberg (U.S. Pub. No. 2016/0324580), Guo et al. (U.S. Pub. No. 2016/0364878), Tesar et al. (U.S. Pub. No. 2017/0020627, U.S. Pub. No. 20160220324, and U.S. Pub. No. 2015/0297311) , Abbas et al. (U.S. Pub. No. 2017/0046586), Smith (U.S. Pub. No. 2019/0289284), Kishima (U.S. Pub. No. 2017/0315056), Hasan et al. (U.S. Pub. No. 2016/0345834), Darne et al. (U.S. Pub. No. 2016/0038029), Nalcioglu et al. (U.S. Pub. No. 2013/0023765), Zuzak et al. (U.S. Pub. No. 2010/0056928), Hart et al. (U.S. Pub. No. 2010/0019170), and Wang et al. (U.S. Pub. No. 2004/0249260) disclose a system and method for fluorescence aided surgery comprising acquisition of 2D and/or 3D data using multimodality imaging including fluorescence imaging and optical imaging, as well as other modalities such as MRI, PET, SPECT, and CT to register and combine images to augment structural images with functional images of fluorescent targets within a body for viewing by a user. 

Liu et al. (“Plasmonic Gold Nanostars for Multi-Modality Sensing and Diagnostics” Feb. 2015) discloses multimodal (PET/SPECT/MRI/CT) fluorescent nanoparticles for injection and implantation in the body.

Nicolau et al. (“Augmented reality in laparoscopic surgical oncology” 2011) discloses a system and method for augmented reality laparoscopic surgery including the use of various 2D/3D and 3D/3D registration algorithms using markers implanted in the patient.

Wood et al. (U.S. Patent No. 10,292,771) discloses a system and method for augmented reality surgery including the use of various 2D/3D and 3D/3D registration algorithms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793